Exhibit 10.1

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (as amended, restated, modified or otherwise
supplemented from time to time, this “Agreement”) is entered into as of
January 30, 2015, by and between EAST WEST BANK (“Bank”) and CAREDX, INC.
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

2. LOAN AND TERMS OF PAYMENT

2.1 Credit Extensions.

(a) Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower as and when due under this Agreement or any
other Loan Document, together with interest on the unpaid principal amount of
such Credit Extensions at rates in accordance with the terms hereof.

(b) Loan; Draws. Subject to and upon the terms and conditions of this Agreement,
Bank shall make advances to Borrower in an aggregate principal amount not to
exceed Twenty Million Dollars ($20,000,000.00), which shall be advanced to
Borrower as follows:

(i) On the Closing Date, Bank shall advance to Borrower an amount equal to
Sixteen Million Dollars ($16,000,000.00) (“Draw A”); and

(ii) During the Draw B Period, Bank shall advance to Borrower an amount equal to
Four Million Dollars ($4,000,000.00) (“Draw B” and together with Draw A, each a
“Draw” and collectively, the “Draws”), provided that on the Funding Date of Draw
B, Borrower has achieved, measured on a trailing six (6) month basis as of the
month most recently ended, at least eighty percent (80%) of its net product
revenue plan (as set forth in its projections most recently delivered to and
accepted by Bank).

(iii) Interest shall accrue from the date each Draw is made at the rate
specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). The Draws shall be repaid in (i) if the Amortization Date is
January 1, 2016, thirty six (36) or (ii) if the Amortization Date is July 1,
2016, thirty (30), equal monthly installments of principal plus accrued but
unpaid interest, commencing on the Amortization Date and continuing on the same
day of each month thereafter through the Maturity Date, at which time all
amounts owing under this Section 2.1(b) shall be immediately due and payable.
The Draws, once repaid, may not be reborrowed. Borrower may prepay the Draws
without penalty or premium.

 

1



--------------------------------------------------------------------------------

(iv) Prepayment.

a) Voluntary Prepayment. So long as an Event of Default has not occurred and is
not continuing, Borrower shall have the option to prepay all or any portion of
the Draws advanced by Bank under this Agreement, provided (i) Borrower delivers
written notice to Bank of its election to prepay the Draws at least ten
(10) Business Days prior to such prepayment, (ii) Borrower pays, on the date of
such prepayment, (a) all outstanding principal with respect to the amounts being
prepaid, plus accrued but unpaid interest, plus (b) all other sums, including
Bank Expenses, if any, that shall have become due and payable, and (iii) such
prepayment is in an amount that is either (X) at least Five Hundred Thousand
Dollars ($500,000.00) or in increments of One Hundred Thousand Dollars
($100,000.00) in excess thereof or (Y) the remaining balance of all Obligations.
Prepayments shall not reduce the equal monthly installments of principal being
repaid pursuant to Section 2.1(b).

b) Mandatory Prepayment Upon an Acceleration. If the Draws are accelerated
following the occurrence and continuance of an Event of Default or otherwise,
Borrower shall immediately pay to Bank an amount equal to the sum of (i) all
outstanding principal with respect to the Draws, plus accrued but unpaid
interest, plus (ii) all other sums, including Bank Expenses, if any, that shall
have become due and payable, including interest at the Default Rate with respect
to any past due amounts.

2.2 Intentionally Omitted.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rates. Except as set forth in Section 2.3(b), the Draws shall bear
interest, on the outstanding daily balance thereof, at a floating rate equal to
two percent (2.00%) above the Prime Rate.

(b) Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5.00%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

(c) Payments. Interest hereunder shall be due and payable on the first calendar
day of each month during the term hereof. Bank shall, at its option, charge such
interest, all Bank Expenses, and all Periodic Payments against any of Borrower’s
deposit accounts or against the Revolving Line, in which case those amounts
shall thereafter accrue interest at the rate then applicable hereunder. Any
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder.

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4 Crediting Payments. So long as no Event of Default has occurred and is
continuing, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 2:00 p.m. Pacific time shall be
deemed to have been

 

2



--------------------------------------------------------------------------------

received by Bank as of the opening of business on the immediately following
Business Day. Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.

2.5 Fees. Borrower shall pay to Bank the following:

(a) Facility Fee. On the Closing Date, a fee equal to One Hundred Sixty Thousand
Dollars ($160,000.00), which shall be nonrefundable, and on the Funding Date of
Draw B, a fee equal to Forty Thousand Dollars ($40,000.00), which shall be
nonrefundable;

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.8, shall continue in full force and effect for so long as any
Obligations (other than inchoate indemnity obligations) remain outstanding or
Bank has any obligation to make Credit Extensions under this Agreement.
Notwithstanding the foregoing, Bank shall have the right to terminate its
obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default.

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) this Agreement;

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) UCC National Form Financing Statement;

(d) evidence of insurance;

(e) payment of the fees and Bank Expenses then due specified in Section 2.5;

(f) current SOS Reports indicating that except for Permitted Liens and Liens
securing the Existing Indebtedness that will be released in connection with the
closing of this Agreement in accordance with the terms of the SVB Payoff Letter,
there are no other security interests or Liens of record in the Collateral;

(g) current financial statements, including audited statements for Borrower’s
2013 fiscal year, together with an unqualified opinion, company prepared
consolidated balance sheets and income statements for the most recently ended
month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;

(h) a Warrant in form and substance satisfactory to Bank;

(i) a Perfection Certificate;

(j) a payoff letter from Silicon Valley Bank in respect of the Existing
Indebtedness (the “SVB Payoff Letter”);

 

3



--------------------------------------------------------------------------------

(k) evidence that (i) the Liens securing the Existing Indebtedness will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Credit Extension, be
terminated;

(l) subject to Section 6.6, securities and/or deposit account control agreements
with respect to any accounts permitted hereunder to be maintained outside Bank;

(m) an Automatic Debit Authorization; and

(n) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a) timely receipt by Bank of the Payment/Advance Form;

(b) receipt by Bank of an executed Disbursement Letter in the form of Exhibit E
attached hereto; and

(c) the representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

3.3 Post Closing Conditions. Within thirty (30) days of the Closing Date, Bank
shall have received, in form and substance satisfactory to Bank:

(a) a Lessor’s Acknowledgment and Subordination with respect to each of
Borrower’s leased locations;

(b) a Bailee Waiver with respect to each third-party location where Borrower
maintains any of the Collateral, if required pursuant to Section 7.10; and

(c) evidence of transfer of patents #7691569 and #7604936 from XDX, Inc. to
Borrower.

4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule to the Disclosure Letter and for Permitted Liens which are permitted
pursuant to the terms of this Agreement or applicable law to have superior
priority, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Borrower also
hereby agrees not to sell, transfer, assign, mortgage, pledge, lease, grant a
security interest in, or encumber any of its Intellectual Property, except in
connection with Permitted Liens and Permitted Transfers. Notwithstanding any
termination of this Agreement, Bank’s Lien on the Collateral shall remain in
effect for so long as any Obligations (other than inchoate indemnity
obligations) are outstanding.

 

4



--------------------------------------------------------------------------------

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents having a
value in excess of One Hundred Thousand Dollars ($100,000.00) that Bank may
reasonably request, in form reasonably satisfactory to Bank, to perfect and
continue perfection of Bank’s security interests in the Collateral and in order
to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) if required
pursuant to Section 7.10, obtain an acknowledgment, in form and substance
satisfactory to Bank, of the bailee that the bailee holds such Collateral for
the benefit of Bank, and (ii) in accordance with Section 6.6, obtain “control”
of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary is an
entity duly existing under the laws of the jurisdiction in which it is organized
and qualified and, if applicable, is licensed to do business in any state in
which the conduct of its business or its ownership of property requires that it
be so qualified, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance by
Borrower of the Loan Documents are within Borrower’s corporate powers, have been
duly authorized by Borrower, and are not in conflict with nor constitute a
breach of any provision contained in Borrower’s organizational documents, nor
will they constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement by which it is
bound, except to the extent such default would not reasonably be expected to
cause a Material Adverse Effect.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. All Collateral is
located solely in the Collateral States except for movable items of personal
property such as laptop computers and goods and Inventory in transit in the
ordinary course of business in an aggregate value not to exceed Two Hundred
Fifty Thousand Dollars ($250,000.00). All Inventory is in all material respects
of good and merchantable quality, free from all material defects, except for
Inventory for which adequate reserves have been made. Except as set forth in the
Schedule to the Disclosure Letter, and as permitted pursuant to Section 6.6 of
this Agreement, none of the Collateral is maintained or invested with a Person
other than Bank or Bank’s Affiliates.

 

5



--------------------------------------------------------------------------------

5.4 Intellectual Property. Borrower is the sole owner of its Intellectual
Property, except for inbound licenses disclosed on the Schedule and licenses
granted by Borrower to its customers in the ordinary course of business and
over-the-counter software that is commercially available to the public. To the
best of Borrower’s knowledge, each of the Copyrights, Trademarks and Patents
owned by Borrower is valid and enforceable, and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and no
claim has been made in writing to Borrower that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
could not reasonably be expected to cause a Material Adverse Effect.

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule to the Disclosure Letter, during the five years preceding the date of
this Agreement, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof or at such other address as Borrower may notify Bank in
writing in accordance with Section 7.2 hereof.

5.6 Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule to the Disclosure Letter, there are no actions, suits, litigation or
proceedings, at law or in equity, pending against Borrower or any Subsidiary
before any court, administrative agency, or arbitrator in which could reasonably
be expected to have a Material Adverse Effect.

5.7 No Material Adverse Change in Financial Statements. All consolidated
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Bank fairly present in all material respects Borrower’s
consolidated financial condition as of the date thereof and Borrower’s
consolidated results of operations for the period then ended (subject, in the
case of unaudited financial statements, to normal year-end and quarter-end
adjustments and the absence of footnotes). There has not been a material adverse
change in the consolidated financial condition of Borrower since the date of the
most recent of such financial statements submitted to Bank.

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) generally as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.

5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans of Borrower or such Subsidiary subject to ERISA. No event has occurred
resulting from Borrower’s failure to comply with ERISA that is reasonably likely
to result in Borrower’s incurring any liability that could reasonably be
expected to have a Material Adverse Effect. Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940. Borrower is not engaged principally, or
as one of the important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).
Borrower has complied in all material respects with all the provisions of the
Federal Fair Labor Standards Act. Borrower is in compliance with all
environmental laws, regulations and ordinances applicable to it except where the
failure to comply is not reasonably likely to have a Material Adverse Effect.
Borrower has not violated any statutes, laws, ordinances or rules applicable to
it, the violation of which could reasonably be expected to have a Material
Adverse Effect. Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed by them, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein except those
being contested in good faith with adequate reserves under GAAP or where the
failure to file such returns or pay such taxes could not reasonably be expected
to have a Material Adverse Effect.

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

5.12 Inbound Licenses. Except as disclosed on the Schedule to the Disclosure
Letter, Borrower is not a party to, nor is bound by, any inbound license or
other agreement, the failure, breach, or termination of which could reasonably
be expected to cause a Material Adverse Effect, and that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property.

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank,
when furnished, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained in
such certificates or statements not misleading, it being recognized by Bank that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results.

6. AFFIRMATIVE COVENANTS

Borrower covenants that, until payment in full of all outstanding Obligations
(other than inchoate indemnity obligations), and for so long as Bank may have
any commitment to make a Credit Extension hereunder, Borrower shall do all of
the following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and (if applicable) good
standing in its jurisdiction of formation, shall maintain qualification to do
business and good standing (if applicable) in each other jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect, and shall furnish to Bank the organizational identification
number issued to Borrower by the authorities of the jurisdiction in which
Borrower is organized, if applicable. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans of Borrower or such Subsidiary subject to ERISA.
Borrower shall comply in all material respects with all applicable Environmental
Laws, and maintain all material permits, licenses and approvals required
thereunder where the failure to do so could reasonably be expected to have a
Material Adverse Effect. Borrower shall comply, and shall cause each Subsidiary
to comply, with all statutes, laws, ordinances and government rules and
regulations to which it is subject, and shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements,
in each case, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Effect.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:
(i) as soon as available, but in any event within thirty (30) days after the end
of each calendar month, a company prepared consolidated balance sheet, income
statement and statement of cash flows covering Borrower’s operations during such
period, in a form reasonably acceptable to Bank and certified by a Responsible
Officer; (ii) copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt promptly upon such delivery or availability and all reports on
Forms 10-K, 10-Q and 8K filed with the Securities and Exchange Commission
promptly upon such filing; (iii) promptly upon receipt of notice thereof, a
report of any legal actions pending or threatened in writing against Borrower or
any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of Five Hundred Thousand Dollars ($500,000.00) or more; (iv) promptly
upon receipt, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems; (v) as soon as available, but in any event not later than thirty
(30) days after Borrower’s fiscal year end or within seven (7) days of board
approval, Borrower’s financial and business projections and budget for the
immediately following year, detailed on a monthly basis, with evidence of
approval thereof by Borrower’s board of directors; provided that, any revisions
of such projections approved by Borrower’s board of directors during any fiscal
year shall be delivered to Bank no later than seven (7) days after such
approval; and (vi) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Bank may reasonably request from time to time.

 

7



--------------------------------------------------------------------------------

(a) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank the Transparency and Payment Reports in form and substance
reasonably satisfactory to Bank.

(b) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank aged listings by invoice date of accounts receivable and
accounts payable.

(c) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit D hereto.

(d) Promptly but in any event within one (1) Business Day upon becoming aware of
the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.

(e) Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.
Documents required to be delivered pursuant to the terms of this Section 6.2 (to
the extent any such documents are included in materials filed with the SEC)
shall be deemed to have been delivered on the date on which Borrower posts such
documents, or provides a link thereto, on Borrower’s website on the internet at
Borrower’s website address and notifies Bank in writing of such posting.

6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower. Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims involving more than Five Hundred Thousand Dollars ($500,000.00).

6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by applicable law, including, but
not limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof reasonably
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits and any appropriate certificates attesting to the payment
or deposit thereof; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower or its Subsidiary, as applicable.

6.5 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.

 

8



--------------------------------------------------------------------------------

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days’ notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. All proceeds payable under any such policy shall, at
Bank’s option, be payable to Bank to be applied on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Two Hundred Fifty Thousand Dollars ($250,000.00) with
respect to any loss, but not exceeding Five Hundred Thousand Dollars
($500,000.00) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Bank has been granted a first priority security interest,
and (b) if an Event of Default has occurred and is continuing, all proceeds
payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations.

6.6 Accounts. Within sixty (60) days after the Closing Date and at all times
thereafter, Borrower shall maintain its primary depository and operating
accounts with Bank and its primary investment accounts with Bank or Bank’s
Affiliates (covered by satisfactory control agreements). Any accounts permitted
hereunder to be maintained outside Bank shall be subject to control agreements
in form and content reasonably acceptable to Bank.

6.7 Financial Covenants.

(a) Performance to Plan - Revenues. Borrower shall at all times maintain,
measured monthly on a trailing six (6) month basis for the prior six (6) months
most recently ended, net product revenues of at least eighty percent (80%) of
the projections that have been approved by Borrower’s Board of Directors and
attached to the Schedule to the Disclosure Letter.

(b) Performance to Plan - Expenses. Borrower shall at all times maintain,
measured monthly on a trailing six (6) month basis for the prior six (6) months
most recently ended, expenses not exceeding twenty percent (20%) of the
projections that have been approved by Borrower’s Board of Directors and
attached to the Schedule to the Disclosure Letter.

Bank reserves the right to change and/or reset the foregoing financial covenants
beginning in 2016 and beyond upon Bank’s receipt of the projections required to
be delivered by Borrower in connection with Section 6.2 hereof.

6.8 Registration of Intellectual Property Rights.

(a) Borrower shall register or cause to be registered on an expedited basis (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

(b) Borrower shall, on a quarterly basis, give Bank written notice of any
applications (only if requested by Bank) or registrations of intellectual
property rights filed with the United States Patent and Trademark Office and
United States Copyright Office, including the date of such filing and the
registration or application numbers, if any.

(c) Borrower shall, on a quarterly basis, give Bank written notice of the filing
of any applications (only if requested by Bank) or registrations with the United
States Copyright Office, including the title of such intellectual property
rights to be registered, as such title will appear on such applications or
registrations, and the date such applications or registrations will be filed.

 

9



--------------------------------------------------------------------------------

(d) Borrower shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and trade secrets,
(ii) use commercially reasonable efforts to detect infringements of the
Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.

6.9 Consent of Inbound Licensors. Promptly after entering into or becoming bound
by any inbound license or agreement (other than over-the-counter software that
is commercially available to the public), the failure, breach, or termination of
which could reasonably be expected to cause a Material Adverse Effect, Borrower
shall: (i) provide written notice to Bank of the material terms of such license
or agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) in good faith use commercially reasonable efforts
as Bank may reasonably request to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (A) Borrower’s interest in such
licenses or contract rights to be deemed Collateral and for Bank to have a
security interest in it that might otherwise be restricted by the terms of the
applicable license or agreement, whether now existing or entered into in the
future, and (B) Bank to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Bank’s rights and
remedies under this Agreement and the other Loan Documents, provided, however,
that the failure to obtain any such consent or waiver shall not constitute a
default under this Agreement.

6.10 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Bank of the creation or acquisition of such new Subsidiary
and take all such action as may be reasonably required by Bank to cause each
such domestic Subsidiary to guarantee the Obligations of Borrower under the Loan
Documents and grant a continuing pledge and security interest in and to the
collateral of such Subsidiary (substantially as described on Exhibit B hereto),
and Borrower shall grant and pledge to Bank a perfected security interest in the
stock, units or other evidence of ownership of each Subsidiary (whether foreign
or domestic).

6.11 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

7. NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations (other than inchoate indemnity
obligations) are paid in full or for so long as Bank may have any commitment to
make any Credit Extensions, Borrower will not do any of the following without
Bank’s prior written consent, which shall not be unreasonably withheld:

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or subject to Section 6.6 of this
Agreement, move cash balances of Borrower on deposit with Bank to accounts
opened at another financial institution, in each case, other than Permitted
Transfers.

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Bank; dismiss or replace its chief executive
officer or chief financial officer without notification within five (5) days to
Bank or fail to have a chief executive officer or chief financial officer for
longer than ninety (90) days; engage in any business, or permit any of its
Subsidiaries to engage in any business, other than or reasonably related or
incidental to the businesses currently engaged in by Borrower; change its fiscal
year end; have a Change in Control.

7.3 Mergers or Acquisitions. Except for Permitted Acquisitions, merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, or consummate any agreement to do any of the same.

 

10



--------------------------------------------------------------------------------

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of former employees,
employees, directors, officers or consultants pursuant to stock repurchase
agreements as long as an Event of Default does not exist prior to such
repurchase or would not exist after giving effect to such repurchase,
(ii) repurchase the stock of former employees, employees, directors, officers or
consultants pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such employees, former employees, officers, directors or
consultants to Borrower, provided that the aggregate amount of all such
repurchases does not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) per
fiscal year and so long as no Event of Default exists at the time of such
repurchase or would exist after giving effect to such repurchase, (iii) pay
dividends solely in equity securities, (iv) convert any of its convertible
securities (including warrants) into other securities pursuant to the terms of
such convertible securities, (v) make cash payments solely in lieu of the
issuance of fractional shares, (vi) distribute securities to employees, former
employees, officers or directors on the exercise of their options and
(vii) other dividends, distributions, redemptions, retirements or repurchases in
an aggregate amount not to exceed Two Hundred Thousand Dollars ($200,000.00) per
year.

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries to do so, other than
Permitted Investments, or, in accordance with Section 6.6, maintain or invest
any of its deposit accounts or investment accounts with a Person other than Bank
or Bank’s Affiliates or permit any Subsidiary to do so unless such Person has
entered into a control agreement with Bank, in form and substance satisfactory
to Bank, or suffer or permit any Subsidiary to be a party to, or be bound by, an
agreement that restricts such Subsidiary from paying dividends or otherwise
distributing property to Borrower. Further, Borrower shall not enter into any
license or agreement with any Prohibited Territory or with any Person organized
under or doing business in a Prohibited Territory.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
(i) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,(ii)
employment or compensation arrangements and employee benefit plans approved by
Borrower’s Board of Directors and entered into in the ordinary course of
Borrower’s business, and (iii) transactions between Borrower and any of its
Subsidiaries or between or among Subsidiaries permitted under this Agreement.

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision adversely affecting Bank’s rights contained in any documentation
relating to the Subordinated Debt without Bank’s prior written consent.

7.10 Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business, movable items or personal property such as
laptop computers in an aggregate

 

11



--------------------------------------------------------------------------------

value not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) and except
for such other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank files a financing statement where needed to perfect its security
interest.

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

8. EVENTS OF DEFAULT

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.1, 6.2, 6.3,
6.4, 6.5, 6.6, 6.7, 6.8, 6.9 or 6.10 or violates any of the covenants contained
in Article 7 of this Agreement; or

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten (10) days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;

8.3 Material Adverse Change. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect.

8.4 Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in the Collateral is not prior to all other security interests
or Liens of record reflected in the report;

8.5 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within five (5) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within five (5) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within thirty (30) days (provided that
no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

12



--------------------------------------------------------------------------------

8.7 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Five
Hundred Thousand Dollars ($500,000.00) or that would reasonably be expected to
have a Material Adverse Effect;

8.8 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;

8.9 Judgments. If one or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Five Hundred Thousand Dollars ($500,000.00) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or any Subsidiary and the same are
not, within ten (10) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay (provided that no Credit Extensions
will be made prior to the discharge, stay, or bonding of such judgment, order,
or decree).

8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

9. BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

(b) Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;

(c) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(d) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

13



--------------------------------------------------------------------------------

(f) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

(g) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(h) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. If
Bank sells any of the Collateral upon credit, Borrower will be credited only
with payments actually made by the purchaser, received by Bank, and applied to
the indebtedness of the purchaser. If the purchaser fails to pay for the
Collateral, Bank may resell the Collateral and Borrower shall be credited with
the proceeds of the sale;

(i) Bank may credit bid and purchase at any public sale;

(j) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

(k) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed and Bank’s obligation to provide advances hereunder
is terminated.

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

14



--------------------------------------------------------------------------------

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; or
(b) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

10. NOTICES

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

   CareDx, Inc.    3260 Bayshore Boulevard    Brisbane, CA 94005    Attn: Ken
Ludlum    FAX: (415) 287-2459    Email: kludlum@caredxinc.com

with a copy to:

   CareDx, Inc.    3260 Bayshore Boulevard    Brisbane, CA 94005    Attn:
General Counsel    Email: mmeyer@caredxinc.com

If to Bank:

   East West Bank

 

15



--------------------------------------------------------------------------------

   2350 Mission College Blvd., Suite 988    Santa Clara, CA 95054    Attn: Linda
LeBeau, Managing Director    FAX: (408) 588-9688

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in, or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

 

16



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

12.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents (each, an “Indemnified Person”) against:
(a) all obligations, demands, claims, and liabilities claimed or asserted by any
other party in connection with the transactions contemplated by this Agreement
and/or the Loan Documents; and (b) all losses or Bank Expenses in any way
suffered, incurred, or paid by Bank, its officers, employees and agents as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Indemnified Person’s gross negligence or
willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties so long as Bank provides Borrower with written notice
of such correction and allows Borrower at least ten (10) days to object to such
correction. In the event of such objection, such correction shall not be made
except by an amendment signed by both Bank and Borrower.

12.6 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing signed by the
parties. All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate indemnity obligations) remain outstanding or Bank has any
obligation to make any Credit Extension to Borrower. The obligations of Borrower
to indemnify Bank with respect to the expenses, damages, losses, costs and
liabilities described in Section 12.2 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against Bank
have run.

12.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans so long as
prior to such disclosure such prospective transferees or purchasers have agreed
to confidentiality terms similar in scope and content to those contained in this

 

17



--------------------------------------------------------------------------------

Section, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank, (v) to Bank’s accountants,
auditors and regulators, and (vi) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

[Balance of Page Intentionally Left Blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CAREDX, INC. By:  

/s/ Kenneth Ludlum

Name:   Kenneth E. Ludlum             Title:   Chief Financial Officer EAST WEST
BANK By:  

/s/ Linda Le Beau

Name:   Linda S. Le Beau             Title:   Managing Director, Life Sciences

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Amortization Date” means January 1, 2016, provided, however, if on December 31,
2015, Borrower has achieved, measured on a trailing six (6) month basis, at
least eighty percent (80%) of its net product revenue plan (as set forth in its
projections most recently delivered to and accepted by Bank), such date shall be
July 1, 2016.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent (i) any such property is nonassignable by
its terms without the consent of the licensor thereof or another party (but only
to the extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, Sections 9406 and 9408 of the Code), (ii) the
granting of a security interest therein is contrary to applicable law, provided
that upon the cessation of any such restriction or prohibition, such property
shall automatically become part of the Collateral, or (iii) any such property
constitutes the capital stock of a controlled foreign corporation (as defined in
the IRC), in excess of sixty five percent (65%) of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote; provided that in no case shall the definition of “Collateral” exclude any
Accounts, proceeds of the disposition of any property, or general intangibles
consisting of rights to payment.

 

1



--------------------------------------------------------------------------------

“Collateral State” means the state or states where the Collateral is located,
which is California.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Draw or any other extension of credit by Bank to
or for the benefit of Borrower hereunder.

“Disclosure Letter” means the Disclosure Letter, dated as of the date hereof,
delivered by Borrower to Bank, in connection with this Agreement, which may be
updated from time to time with Bank’s prior written consent.

“Draw” or “Draws” has the meaning set forth in Section 2.1(b)(ii).

“Draw A” has the meaning set forth in Section 2.1(b)(i).

“Draw B” has the meaning set forth in Section 2.1(b)(ii).

“Draw B Period” is the period commencing on August 1, 2015 and ending on the
earlier of December 31, 2015 or an Event of Default.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Existing Indebtedness” is the indebtedness of Borrower to Silicon Valley Bank
in the aggregate principal outstanding amount as of the Effective Date of
approximately Ten Million Dollars ($10,000,000.00) pursuant to that certain Loan
and Security Agreement, dated August 15, 2012, entered into by and among Oxford
Finance LLC and Silicon Valley Bank and Borrower, as amended, restated, modified
or otherwise supplemented from time to time.

 

2



--------------------------------------------------------------------------------

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(a) Copyrights, Trademarks and Patents;

 

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

 

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

 

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended, restated, modified, supplemented
or extended from time to time.

“Material Adverse Effect” means (i) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition

 

3



--------------------------------------------------------------------------------

(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.

“Maturity Date” means December 1, 2018.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
Notwithstanding the foregoing, the term “Obligations” shall not include any of
Borrower’s obligations under any warrants issued to Bank.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Acquisition” means a transaction, approved by Borrower’s board of
directors in which Borrower or any Subsidiary acquires all or substantially all
of the assets or equity interests (by purchase, merger or otherwise) of another
Person or division of another Person so long as (A) Borrower notifies Bank at
least thirty (30) days in advance of entering into such transaction, which
notice shall include a reasonably detailed description of such transaction;
(B) Borrower and any other surviving legal entity shall be in compliance with
Section 6.10 hereof in regard to any new Subsidiary that results from such
transaction; (C) no additional Indebtedness or liabilities shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of the
Borrower and the target of such transaction after giving effect to such
transaction, except (x) Permitted Indebtedness, (y) unsecured Subordinated Debt
with respect to which no payments are permitted until the latter of the Maturity
Date or indefeasible payment in full in cash of the Obligations and
(z) Permitted Liens; (D) the sum of all cash consideration (including earn-outs
or deferred payments of consideration) paid by Borrower in connection with such
transaction shall not exceed Five Million Dollars ($5,000,000.00); (E) Borrower
shall maintain, immediately after giving effect to such transaction, cash and
cash equivalents in an amount of at least the outstanding principal amount
outstanding under the Draws; (F) Bank has received evidence, in form and
substance satisfactory to it that Borrower has sufficient cash on hand to pay
its projected expenses and all debt service when due for a period of twelve
(12) months after the consummation of such transaction; (G) Borrower shall be in
pro forma compliance with the provisions of Section 6.7 hereof after giving
effect to such transaction; (H) no Event of Default shall have occurred and be
continuing, or would occur immediately after giving effect to such transaction;
and (I) such transaction does not result in a Change in Control.

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule to
the Disclosure Letter;

 

(c) Indebtedness not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate in any fiscal year of Borrower secured by a lien described in
clause (c) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness;

 

4



--------------------------------------------------------------------------------

(d) Subordinated Debt;

 

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

 

(f) unsecured Indebtedness incurred in respect of corporate credit cards in the
ordinary course of business in an aggregate amount not to exceed One Hundred
Thousand Dollars ($100,000.00);

 

(g) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

 

(h) Indebtedness with respect to surety, indemnity or appeal bonds and similar
obligations in the ordinary course of business;

 

(i) all obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement entered into in the ordinary course of business
designed to protect Borrower against fluctuation in interest rates, currency
exchange rates or commodity prices in an aggregate amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00);

 

(j) customer deposits and advance payments received in the ordinary course of
business;

 

(k) reimbursement obligations in respect of letters of credit and bank
guarantees obtained in the ordinary course of business in an aggregate amount
not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00);

 

(l) Contingent Obligations in respect of any Permitted Indebtedness in the
ordinary course of business;

 

(m) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be; and

 

(n) other Indebtedness not to exceed Two Hundred Fifty Thousand Dollars
($250,000.00) in aggregate principal amount at any one time outstanding.

“Permitted Investment” means:

 

(a) Investments existing on the Closing Date disclosed in the Schedule to the
Disclosure Letter;

 

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one (1) year from the date of investment therein,
(iv) Bank’s money market accounts, and (v) any other Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved by
Borrower’s Board of Directors.

 

(c) Investments accepted in connection with Permitted Transfers, Investments
permitted by Section 7.3 hereof and Investments consisting of the creation of a
Subsidiary for the purpose of consummating a merger transaction permitted by
Section 7.3 hereof;

 

(d) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate in any fiscal year;

 

5



--------------------------------------------------------------------------------

(e) Investments not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00)
in the aggregate in any fiscal year consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;

 

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

 

(h) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(i) Investments consisting of deposit accounts maintained in accordance with
Section 6.6 hereof;

 

(j) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate in any fiscal year; and

 

(k) other Investments aggregating not in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00) at any time.

“Permitted Exclusive Licenses” means exclusive licenses for the use of the
Intellectual Property of Borrower or any of its Subsidiaries, provided that
(i) no Event of Default has occurred or is continuing at the time of such
license; (ii) the license constitutes an arms-length transaction, the terms of
which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property; (iii) Borrower
delivers ten (10) days’ prior written notice and a brief summary of the terms of
the proposed license to Bank and delivers to Bank copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof; (iv) any such license could not result in a legal transfer
of title of the licensed property but may be exclusive in respects other than
territory and may be exclusive as to territory only as to discrete geographical
areas outside of the United States; and (v) all upfront payments, royalties,
milestone payments or other proceeds arising from the licensing agreement that
are payable to Borrower or any of its Subsidiaries are paid to a deposit account
that is governed by a control agreement or maintained at Bank.

“Permitted Liens” means the following:

 

(a) Any Liens existing on the Closing Date and disclosed in the Schedule to the
Disclosure Letter (excluding Liens to be satisfied with the proceeds of the
Advances) or arising under this Agreement or the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 

(c) Liens not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate (i) upon or in any Equipment acquired or held by Borrower or any of
its Subsidiaries to secure the purchase price of such Equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
Equipment, or (ii) existing on such Equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such Equipment;

 

6



--------------------------------------------------------------------------------

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

 

(e) Leases or subleases, non-exclusive licenses or Permitted Exclusive Licenses,
in each case, in the ordinary course of Borrower’s or a Subsidiary’s business;

 

(f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business in an aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00);

 

(g) pledges or deposits in the ordinary course of business in connection with
real property leases, workers’ compensation, unemployment insurance and other
social security legislation;

 

(h) Liens on cash deposits held in deposit accounts (which deposit accounts are
used exclusively for such cash deposits) to secure letters of credit issued on
behalf of Borrower or its Subsidiaries in an aggregate amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00);

 

(i) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(j) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments); and

 

(k) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secured standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts in accordance with Section 6.6.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) Non-exclusive licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business;

 

(c) cash payments to trade creditors and payment of other business expenses
(including business development and licensing transactions) in the ordinary
course of business;

 

(d) Transfers that constitute Permitted Liens or Permitted Investments;

 

(e) Transfers from a Subsidiary to Borrower;

 

(f) Worn-out or obsolete Equipment; or

 

(g) Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) during any fiscal year.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

7



--------------------------------------------------------------------------------

“Prime Rate” means the greater of three and one quarter percent (3.25%) per
year, or the variable rate of interest, per annum, most recently announced by
Bank, as its “prime rate,” whether or not such announced rate is the lowest rate
available from Bank.

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Financial Officer and the Controller of Borrower.

“Schedule” means the schedule of exceptions attached to the Disclosure Letter
and approved by Bank, if any, which may be updated from time to time with Bank’s
prior written consent.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

8



--------------------------------------------------------------------------------

DEBTOR    CAREDX, INC. SECURED PARTY:    EAST WEST BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include (i) any
Intellectual Property); provided, however, that the Collateral shall include all
accounts and general intangibles that consist of rights to payment from the
sale, licensing or disposition of all or any part of, or rights in, the
Intellectual Property (the “Rights to Payment”); (ii) any license or contract,
in each case if the granting of a Lien in such license or contract is prohibited
by or would constitute a default under the agreement governing such license or
contract (but (A) only to the extent such prohibition is enforceable under
applicable law and (B) other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408 or 9-409 (or any other
Section) of Division 9 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, such license or contract, as applicable,
shall automatically be subject to the security interest granted in favor of Bank
hereunder and become part of the Collateral; (iii) intent-to-use trademarks at
all times prior to the first use thereof, whether by the actual use thereof in
commerce, the recording of a statement of use with the United States Patent and
Trademark Office or otherwise, but only to the extent that granting of a
security interest in such intent-to-use trademarks would be contrary to
applicable law, or (iv) any property subject to a Lien described in clause
(c) of the definition of Permitted Liens in which the granting of a security
interest therein is prohibited by or would constitute a default under any
agreement or document governing such property (but only to the extent such
prohibition is enforceable under applicable law); provided that upon the
termination or lapsing of any such prohibition, such property shall
automatically be part of the Collateral. Notwithstanding the foregoing, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of January 30, 2015, include the Intellectual Property to the
extent necessary to permit perfection of Bank’s security interest in the Rights
to Payment.



--------------------------------------------------------------------------------

EXHIBIT C

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS Noon, P.S.T.

 

To:                                     

FAX #: (408) 588-9688

 

   DATE:                                 TIME:                             

       

 

FROM:

  

CAREDX, INC.

Borrower’s Name

       

TELEPHONE REQUEST (For Bank Use Only):

      FROM:   

 

Authorized Signer’s Name

        The following person is authorized to request the loan payment
transfer/loan advance on the designated account and is known to me.       FROM:
  

 

Authorized Signature (Borrower)

          

 

Authorized Request & Phone #

           PHONE #:   

 

          

 

Received by (Bank) & Phone #

           FROM ACCOUNT#:   

 

          

 

     (please include Note number, if applicable)            TO ACCOUNT #:   

 

           Authorized Signature (Bank)      (please include Note number, if
applicable)               

 

REQUESTED TRANSACTION TYPE    REQUESTED DOLLAR AMOUNT    For Bank Use Only    
PRINCIPAL INCREASE* (ADVANCE)    $                                         Date
Rec’d: PRINCIPAL PAYMENT (ONLY)    $                                        
Time:         Comp. Status:    YES    NO   OTHER INSTRUCTIONS:       Status
Date:

 

   Time:        

 

   Approval:        

 

                           

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for and advance confirmed by this Loan Advance/Paydown
Request Form; provided, however, that those representations and warranties the
date expressly referring to another date shall be true, correct and complete in
all material respects as of such date.

 

*  IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)

   YES    NO If YES, the Outgoing Wire Transfer Instructions must be completed
below.   

 

OUTGOING WIRE TRANSFER INSTRUCTIONS   

    Fed Reference Number

 

  

    Bank Transfer Number

 

 

The items marked with an asterisk (*) are required to be completed.

 

*Beneficiary Name          *Beneficiary Account Number          *Beneficiary
Address          Currency Type            US DOLLARS ONLY *ABA Routing Number (9
Digits)          *Receiving Institution Name          *Receiving Institution
Address          *Wire Amount   $     



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:   

East West Bank

2350 Mission College Blvd., Suite 988

Santa Clara, CA 95054

Fax: (408) 588-9688

FROM: CAREDX, INC.

The undersigned authorized Officer of CAREDX, INC. (“Borrower”), hereby
certifies in his or her capacity as an officer of Borrower, and not in any
individual capacity that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (as amended, restated, modified
or otherwise supplemented, the “Agreement”), (i) Borrower is in complete
compliance for the period ending                              with all required
covenants, including without limitation the ongoing registration of intellectual
property rights in accordance with Section 6.8, except as noted below and
(ii) all representations and warranties of Borrower stated in the Agreement are
true and correct in all material respects as of the date hereof (provided, that
those representations and warranties expressly referring to another date are
true and correct in all material respects as of such date). Attached herewith
are the required documents supporting the above certification. The Officer
further certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and with respect
to unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS

  

REQUIRED

  

COMPLIES

Company Prepared Monthly F/S    Monthly, within 30 days    YES    NO Compliance
Certificate    Monthly, within 30 days    YES    NO Transparency and Payment
Reports    Monthly, within 30 days    YES    NO A/R & A/P Agings    Monthly,
within 30 days    YES    NO Annual Business Plan (incl. operating budget)    30
days after FYE or within 7 days of board approval; any revisions during year
within 7 days of board approval    YES    NO Audit    Semi-annual    YES    NO
IP Report    Quarterly    YES    NO If Public:          10-Q    Quarterly,
within 5 days of SEC filing (50 days)    YES    NO 10-K    Annually, within 5
days of SEC filing (95 days)    YES    NO 8-K and other filings    When due   
YES    NO Total amount of Borrower’s cash and    Amount:
$                                YES    NO investments          Total amount of
Borrower’s cash and    Amount: $                                YES    NO
investments maintained with Bank         

 

FINANCIAL COVENANTS

  

REQUIRED

  

ACTUAL

  

COMPLIES

Performance to Plan - Revenues    Measured on a trailing six (6) month basis for
the prior six (6) months most recently ended, net product revenues of at least
eighty percent (80%) of the projections                                    YES
   NO



--------------------------------------------------------------------------------

Performance to Plan - Expenses    Measured on a trailing six (6) month basis for
the prior six (6) months most recently ended, expenses not exceeding twenty
percent (20%) of the projections                                    YES    NO

Please Enter Below Comments Regarding Violations and Exceptions to
Representations and Warranties:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

Authorized Signer

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT E

DISBURSEMENT LETTER

                    , 20    

The undersigned, being the duly elected and acting                             
of CAREDX, INC., a Delaware corporation (“Borrower”), does hereby certify to
EAST WEST BANK (“Bank”) in connection with that certain Loan and Security
Agreement dated as of January     , 2015, by and between Borrower and Bank (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Bank.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

7. The proceeds of Draw A shall be disbursed as follows:

 

Disbursement

  

Loan Amount:

    $ 16,000,000.00   

Less:

  

—Facility Fee

   ($ 160,000.00 ) 

—Bank’s Legal Fees (Cooley LLP)

   ($              ) 

Net Proceeds of Draw A

    $                

8. The Bank’s Legal Fees (Cooley LLP) shall be remitted as follows:

 

Bank Name:    Wells Fargo Bank Account Number:    4129155206 ABA Number:   
121000248 Swift Number    WFBIUS6S Reference:    300614-149

9. The net proceeds of Draw A shall be credited to Borrower’s account at East
West Bank.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

CAREDX, INC. By:  

 

Name:  

 

Title:  

 

EAST WEST BANK By:  

 

Name:  

 

Title:  

 

[Signature Page to Disbursement Letter]



--------------------------------------------------------------------------------

CORPORATE BORROWING CERTIFICATE

 

BORROWER:   CareDx, Inc.

DATE: January     , 2015

BANK:             East West Bank

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 



Name

 



Title

 



Signature

 

Authorized to

Add or Remove

Signatories

                                 

 

                                 

 

                                 

  ¨

                                 

 

                                 

 

                                 

  ¨

                                 

 

                                 

 

                                 

  ¨

                                 

 

                                 

 

                                 

  ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from East West Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets other
than intellectual property.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Issue Warrants. Issue warrants for Borrower’s capital stock.

 

1



--------------------------------------------------------------------------------

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

    RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

CAREDX, INC. By:  

 

Name:  

 

Title:  

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                              of Borrower, hereby certify as to paragraphs
1 through 5 above, as of the date set forth above.

                [print title]

 

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EAST WEST BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Draw)

 

Name(s): CAREDX, INC.

Date: January     , 2015

 

    $16,000,000.00    credited to deposit account No.
                             when the Term Loan is requested or disbursed to
Borrower by cashiers check or wire transfer

Amounts paid to others on your behalf:

    $160,000.00    to East West Bank for Loan Fee     $    to East West Bank for
Document Fee     $    to East West Bank for accounts receivable audit (estimate)
    $    to Bank counsel fees and expenses     $    to                  $    to
                 $    TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for East West Bank to disburse the loan proceeds as stated above.

 

 

Signature

    

 

Signature

 

3



--------------------------------------------------------------------------------

EAST WEST BANK           AUTOMATIC DEBIT AUTHORIZATION Member FDIC     

 

To: East West Bank

 

Re: Loan #                             

    

 

You are hereby authorized and instructed to charge account No.
                         in the name of CAREDX, INC. for principal, interest and
other payments due on above referenced loan as set forth below and credit the
loan referenced above.

 

x Debit each interest payment as it becomes due according to the terms of the
Loan and

Security Agreement and any renewals or amendments thereof.

 

x Debit each principal payment as it becomes due according to the terms of the
Loan

and Security Agreement and any renewals or amendments thereof.

 

x Debit each payment for Bank Expenses as it becomes due according to the terms
of the Loan

and Security Agreement and any renewals or amendments thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature

  

Date

 

    

January     , 2015

 

    

January     , 2015

 



--------------------------------------------------------------------------------

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.

 

2



--------------------------------------------------------------------------------

DEBTOR    CAREDX, INC. SECURED PARTY:    EAST WEST BANK

EXHIBIT A to UCC Financing Statement

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include (i) any
Intellectual Property; provided, however, that the Collateral shall include all
accounts and general intangibles that consist of rights to payment from the
sale, licensing or disposition of all or any part of, or rights in, the
Intellectual Property (the “Rights to Payment”); (ii) any license or contract,
in each case if the granting of a Lien in such license or contract is prohibited
by or would constitute a default under the agreement governing such license or
contract (but (A) only to the extent such prohibition is enforceable under
applicable law and (B) other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408 or 9-409 (or any other
Section) of Division 9 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, such license or contract, as applicable,
shall automatically be subject to the security interest granted in favor of
Secured Party hereunder and become part of the Collateral; (iii) intent-to-use
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise, but only to the extent that
granting of a security interest in such intent-to-use trademarks would be
contrary to applicable law, or (iv) any property subject to a Lien described in
clause (c) of the definition of Permitted Liens in which the granting of a
security interest therein is prohibited by or would constitute a default under
any agreement or document governing such property (but only to the extent such
prohibition is enforceable under applicable law); provided that upon the
termination or lapsing of any such prohibition, such property shall
automatically be part of the Collateral. Notwithstanding the foregoing, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of January 30, 2015, include the Intellectual Property to the
extent necessary to permit perfection of Bank’s security interest in the Rights
to Payment.